GOSHORN, Judge.
The appellant, Jerry Joe Cook, was charged with four counts of lewd and lascivious assault in the presence of a child under the age of sixteen. Section 800.-04(3), Fla.Stat. (1987). The jury convicted him on two counts as charged and two counts of the lesser included offense of attempt. We affirm.
At the trial, as each child victim testified, a screen was placed between the witness and the defendant. On appeal Cook argues *258that this violated his confrontation rights under the Sixth Amendment, citing Coy v. Iowa, — U.S. —, 108 S.Ct. 2798, 101 L.Ed.2d 857 (1988).
This issue has not been preserved. At trial Cook merely made a general objection to the use of the screen, without giving any basis for his objection. In order to preserve this type of challange a specific objection at trial is required. Gibson v. State, 533 So.2d 338 (Fla. 5th DCA 1988).
The appellant’s other points on appeal are without merit.
AFFIRMED.
DAUKSCH, J., concurs.
COWART, J., dissents with opinion.